

116 S4053 IS: DOE EPSCoR Modernization Act
U.S. Senate
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4053IN THE SENATE OF THE UNITED STATESJune 24, 2020Mr. Reed (for himself, Mr. Inhofe, Mr. Moran, Mr. Jones, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 1992 to modernize the EPSCoR program of the Department of Energy, and for other purposes.1.Short titleThis Act may be cited as the DOE EPSCoR Modernization Act.2.Established Program to Stimulate Competitive ResearchSection 2203(b) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)) is amended by striking paragraph (3) and inserting the following:(3)Established Program to Stimulate Competitive Research(A)DefinitionsIn this paragraph:(i)Eligible jurisdictionThe term eligible jurisdiction means a State that is determined to be eligible for a grant under this paragraph in accordance with subparagraph (D).(ii)EPSCoRThe term EPSCoR means the Established Program to Stimulate Competitive Research operated under subparagraph (B).(iii)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(iv)StateThe term State means—(I)a State;(II)the District of Columbia;(III)the Commonwealth of Puerto Rico;(IV)Guam; and(V)the United States Virgin Islands.(B)Program operationThe Secretary shall operate an Established Program to Stimulate Competitive Research.(C)ObjectivesThe objectives of EPSCoR shall be—(i)to increase the number of researchers in eligible jurisdictions, especially at institutions of higher education, capable of performing nationally competitive science and engineering research in support of the mission of the Department of Energy in the areas of applied energy research, environmental management, and basic science;(ii)to improve science and engineering research and education programs at institutions of higher education in eligible jurisdictions and enhance the capabilities of eligible jurisdictions to develop, plan, and execute research that is competitive, including through investing in research equipment and instrumentation; and (iii)to increase the probability of long-term growth of competitive funding to eligible jurisdictions.(D)Eligible jurisdictions(i)In generalThe Secretary may establish criteria for determining whether a State is eligible for a grant under this paragraph.(ii)RequirementExcept as provided in clause (iii), in establishing criteria under clause (i), the Secretary shall ensure that a State is eligible for a grant under this paragraph if the State, as determined by the Secretary, is a State that—(I)historically has received relatively little Federal research and development funding; and(II)has demonstrated a commitment—(aa)to develop the research bases in the State; and(bb)to improve science and engineering research and education programs at institutions of higher education in the State.(iii)Eligibility under NSF EPSCoRAt the election of the Secretary, or if the Secretary determines not to establish criteria under clause (i), a State is eligible for a grant under this paragraph if the State is eligible to receive funding under the Established Program to Stimulate Competitive Research of the National Science Foundation.(E)Grants in areas of applied energy research, environmental management, and basic science(i)In generalEPSCoR shall make grants to eligible jurisdictions to carry out and support applied energy research and research in all areas of environmental management and basic science sponsored by the Department of Energy, including—(I)energy efficiency, fossil energy, renewable energy, and other applied energy research;(II)electricity delivery research;(III)cybersecurity, energy security, and emergency response;(IV)environmental management; and (V)basic science research.(ii)ActivitiesEPSCoR shall make grants under this subparagraph for activities consistent with the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in clause (i), including—(I)to support research that is carried out in partnership with the National Laboratories;(II)to provide for graduate traineeships; (III)to support research by early career faculty; and(IV)to improve research capabilities through biennial research implementation grants.(iii)No cost sharingEPSCoR shall not impose any cost-sharing requirement with respect to a grant made under this subparagraph, but may require letters of commitment from National Laboratories. (F)Other activitiesEPSCoR may carry out such activities as may be necessary to meet the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in subparagraph (E)(i).(G)Program implementation(i)In generalNot later than 270 days after the date of enactment of the DOE EPSCoR Modernization Act, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a plan describing how the Secretary shall implement EPSCoR.(ii)Contents of planThe plan described in clause (i) shall include a description of—(I)the management structure of EPSCoR, which shall ensure that all research areas and activities described in this paragraph are incorporated into EPSCoR;(II)efforts to conduct outreach to inform eligible jurisdictions and faculty of changes to, and opportunities under, EPSCoR;(III)how EPSCoR plans to increase engagement with eligible jurisdictions, faculty, and State committees, including by holding regular workshops, to increase participation in EPSCoR; and(IV)any other issues relating to EPSCoR that the Secretary determines appropriate.(H)Program evaluation(i)In generalNot later than 5 years after the date of enactment of the DOE EPSCoR Modernization Act, the Secretary shall contract with a federally funded research and development center, the National Academy of Sciences, or a similar organization to carry out an assessment of the effectiveness of EPSCoR, including an assessment of—(I)the tangible progress made towards achieving the objectives described in subparagraph (C);(II)the impact of research supported by EPSCoR on the mission of the Department of Energy; and(III)any other issues relating to EPSCoR that the Secretary determines appropriate.(ii)LimitationThe organization with which the Secretary contracts under clause (i) shall not be a National Laboratory.(iii)ReportNot later than 6 years after the date of enactment of the DOE EPSCoR Modernization Act, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report describing the results of the assessment carried out under clause (i), including recommendations for improvements that would enable the Secretary to achieve the objectives described in subparagraph (C)..